Citation Nr: 0113774	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-25 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran's claim for waiver of the recovery of 
overpayment of Department of Veterans Affairs (VA) pension 
was timely filed.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The veteran served on active duty from January 1965 to March 
1967.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises (Committee) of the St. Paul, Minnesota, VA Debt 
Management Center (DMC), which determined that the veteran's 
request for waiver was not timely filed.  The servicing VA 
Regional Office (RO) is New Orleans, Louisiana.    


REMAND

Evidence of record shows that the veteran was notified of the 
overpayment in the amount of $12,094 in May 1998.  According 
to the March 2000 waiver decision, the request for waiver of 
the debt was received on February 23, 2000.  The Board notes 
that a March 2000 statement from the DMC indicates that 
several documents, including the waiver decision were drop-
filed into the claims folder.  Subsequently, the DMC provided 
certification an overpayment notification was mailed to the 
veteran's proper address of record at that time.  However, 
the Board notes that the veteran's waiver request is not in 
the claims folder.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  A recent 
decision of the Court of Appeals for Veterans Claims held 
that the provisions of the VCAA are potentially applicable to 
waiver claims pending on the date of the law's enactment.  
See Weaver v. Principi, No. 00-2284 (U. S. Vet. App. Mar. 15, 
2001).  In light of the need for the foregoing development 
action, the RO is advised to consider whether any other 
additional notification or development actions are required 
in this case under the VCAA.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED for the following:

1.  The RO should undertake the necessary 
action to associate a copy of the 
veteran's request for waiver of the 
overpayment in question identified by the 
DMC into the claims folder.

2.  In addition, the RO should review the 
claims folder and ensure that any and all 
notification and further development 
actions applicable to the claim and 
required by the VCAA are completed.

3. Thereafter, the Committee should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



